Citation Nr: 1114517	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $1,970.66, to include the propriety of the creation of the debt

(The appeal pertaining to the claims for increased ratings for the service-connected sinusitis with allergic rhinitis, bronchitis, and radiculopathy of the right lower extremity is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and March 1978 to April 1980.

This matter first came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Committee on Waivers and Compromises (Committee) located at the RO in Philadelphia, Pennsylvania.

This matter was remanded to the RO in April 2009 for additional development. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 provides that VA shall notify the claimant of any information, and any medical or lay evidence not previously provided to VA which is necessary to substantiate the claim and VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran apparently was incarcerated at a Commonwealth of Virginia correctional facility beginning on April 28, 2005.  In August 2005, the Veteran's spouse notified VA that the Veteran was incarcerated. 

In January 2007, the RO notified the Veteran that his compensation payments were being reduced retroactively based on the recent receipt of information showing that he was incarcerated.  This reduction was made effective beginning on September 23, 2006 and resulted in an overpayment of compensation in the amount of $1,970.66.  

Under VA laws and regulations, a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a veteran with a service-connected disability rated at 20 percent or more, the veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent. 38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a). 38 C.F.R. § 3.665(d).

In the present case, the Veteran disputes the creation of the overpayment.  The Veteran does not dispute that he was incarcerated for the time period in question.  

The Veteran argues that he was not convicted of a felony on July 24, 2006.  He contends that the conviction for a felony and incarceration due to this conviction began on September 12, 2006.  The record shows that the Veteran's jury trial was held on July 24, 2006 and the final disposition and sentencing was on September 12, 2006.  

The Veteran submitted a Sentencing Order from the Circuit Court of the City of Virginia Beach, which showed that he was sentenced for a felony conviction on September 12, 2006.   

In a Brief, the Veteran's representative has questioned the propriety of the creation of the debt.  The representative asserts that September 12, 2006 should be the earliest date on which the reduction of the Veteran's benefits should be calculated based on his being incarcerated for a felony conviction.

The April 2009 remand in this case directed that the RO request additional information from the State of Virginia to ascertain when the Veteran was first incarcerated based upon a commission of a felony.  The RO did not complete this action.   

The U.S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that it cannot properly adjudicate the Veteran's claim for waiver of recovery the overpayment indebtedness without further development of the record.  

The RO should contact the Circuit Court of the City of Virginia Beach and request information as to the exact date of the felony conviction for petit larceny, third of subsequent offense, in 2006.  The RO should ask the Court to clarify the legal basis for the incarceration of the Veteran from April 28, 2005 (the date of the arrest) to September 12, 2006 (the date of the sentencing for the felony conviction).  

The RO should ask the Court to specify whether the Veteran was incarcerated for a felony conviction from July 24, 2006 (the date of the conviction).  This information is needed as it is not clear from the record when the Veteran was first incarcerated for a felony conviction.   

The Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayments, including a complete financial status report, citing all current income, expenses and assets.  The Board notes that a financial status report is not of record. 

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should contact the Circuit Court of the City of Virginia Beach and request information as to the exact date of the Veteran's felony conviction for petit larceny, third of subsequent offense, in 2006.  The RO should ask the Court to clarify the legal basis for the incarceration of the Veteran from April 28, 2005 (the date of the arrest) to September 12, 2006 (the date of the sentencing for the felony conviction).  The RO should ask the Court to specify whether the Veteran was incarcerated for a felony conviction from July 24, 2006 (the date of the conviction).  The RO should request any additional information from the State of Virginia needed to ascertain when the Veteran was first incarcerated based on a conviction for commission of a felony.  

2.  The RO should request that the Veteran complete a Financial Status Report listing all monthly income, monthly expenses, assets and debts.  Once obtained, all documentation should be associated with the claims folder.

3.  After the above development has been completed, the RO should readjudicate the claim by initially addressing the propriety of the creation of the overpayment of compensation benefits.  If the indebtedness is found to be valid, the RO should readjudicate the claim in light of the Veteran's request for waiver of recovery of an overpayment of VA compensation benefits pursuant to 38 C.F.R. § 1.965(a) and each element of the equity and good conscience standard.  If  any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


